 

Exhibit 10.2

 



EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement (the “Agreement”) is made and entered into as
of January 1, 2018 (the “Effective Date”) by and between BOSTON THERAPEUTICS,
INC., a Delaware corporation (the “Company”), and LORAINE UPHAM (the
“Executive”).

 

Recitals:

 

WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of terminations pursuant to the terms
of this Agreement.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:


 

1.PURPOSE AND TERM; DUTIES

 

1.1          The purpose of this Agreement is to provide specified compensation
and benefits to the Executive in the event of an Involuntary Termination.
Subject to the terms of any applicable written employment agreement between
Company and the Executive (as to which Executive acknowledges no other such
agreement exists as of the date hereof), either the Executive or Company may
terminate the Executive’s employment at any time for any reason, with or without
notice. The term of this Agreement shall be the period from the date set forth
above until Executive’s employment is terminated for any reason or this
Agreement is terminated by mutual agreement of the parties.

 

1.2          The Executive shall have the job title of Chief Operating Officer
(COO) and her job responsibilities, subject to the consent and direction from
the Chief Executive Officer, will comprise of the following:

 

●          Assist CEO in fundraising ventures

 

●          Assist in design and implement business strategies, plans and
procedures

 

●          Set goals for performance and growth

 

●          Establish policies that promote the Company’s culture and vision
connecting operations in the United States and Asia

 

●          Oversee daily operations of the Company and the work of US based
executives, including CFO and contracted parties in US 

 

●          Lead employees to encourage maximum performance and dedication

 



-1-

 

 

●          Evaluate performance by analyzing and interpreting data and metrics

 

●          Write and submit reports to the CEO in all matters of importance,
including all necessary information for public notices

 

●          Participate in expansion activities (investments, acquisitions,
corporate alliances etc.)

 

●          Manage relationships with partners/vendors

 

1.3          The Executive will work from Albuquerque, New Mexico; provided,
however, in the event the Board of Directors elects to establish its corporate
offices outside of Albuquerque, New Mexico, then the Executive will use her best
efforts to commute to such location on an as needed basis. The Executive will
report to the Chief Executive Officer. As part of Executive’s duties Executive
will be required to travel to the Company’s other offices as well as to its
clients and partners in other locations within the United States as well as
outside of the United States. The Executive is entitled to four (4) weeks of
vacation which will accrue on a pro-rata basis during the year, in addition to
all public holidays when the office is closed.  Executive shall be permitted to
rollover unused vacation from year to year. Executive will be eligible to
participate in all employee benefit plans established by the Company for its
employees from time to time. In accordance with Company policies from time to
time, Company will reimburse Executive for all reasonable and proper travel and
business expenses incurred by her in the performance of her duties.

 

2.COMPENSATION AND TERMINATION GENERALLY

 

2.1          Compensation.

 

2.1.1       Annual Salary. The Executive’s current base salary of $200,000 per
annum shall accrue until the Company has raised a minimum of $1,250,000, and
thereafter shall remain in place, but shall be subject to at least annual review
and modification by the Company’s Board of Directors (the “Board”) as may be
delegated to the Compensation Committee of the Board (references herein to the
Compensation Committee shall include reference to the Board if no such Committee
exists at any time) at such time or times as it shall determine; provided,
however, upon the Company raising an appropriate amount of capital, the
Executive and the Company shall enter into an amendment to this Agreement to
increase the annual base salary as agreed upon by the parties. The Company’s
Compensation Committee shall also from time to time, in its discretion,
determine the type and amount of other forms of compensation for Executive’s
service with the Company (including, without limitation, stock options or other
forms of equity awards) with the understanding that Executive’s base salary
shall not be decreased unless that decrease is part of a cost-cutting plan that
requires comparable decreases in base salary for all executives.

 

2.1.2       Bonuses. Executive will be eligible for bonuses as determined by the
Board of Directors. These include a bonus of $20,000 to be paid upon the Company
successfully raising $1,250,000 through the sale of equity, an annual
performance bonus based on milestones related to clinical progress, partnering,
and fund raising success to be established by the Board of Directors or the
Compensation Committee, if in existence, on an annual basis.  

 



-2-

 

 

2.1.3       Options. The Executive will be provided with an initial grant of
options to purchase 4,000,000 shares of common stock under the Company’s Amended
and Restated 2011 Stock Incentive Plan, vesting over three (3) years, one third
on the first anniversary of the Effective Date and the balance in equal
quarterly installments.  The exercise price of the initial tranche of options
(1,333,334 shares) shall be $0.06 per share, the second tranche (1,333,333
shares) shall be $0.10 per share and the final tranche (1,333,333 shares) shall
be $0.20 per share. The term of the options shall be five years. The Executive
may be eligible for additional equity incentive grants, subject to Executive’s
continued employment and satisfactory job performance, which may be made from
time to time, by the Board, on the same terms as other executive employees of
the Company. Terms and conditions of all the equity incentive grants, will be in
accordance with the terms of the Company’s Equity Incentive Plan in effect at
the time of each such grant.

 

2.1.4.      Indemnification. Executive will be provided indemnification to the
maximum extent permitted by the Company’s and its subsidiaries’ and affiliates’
Articles of Incorporation or Bylaws, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.

 

2.2          Termination of Employment Generally. In the event the Executive’s
employment with the Company terminates, for any reason whatsoever including
death or disability the Executive shall be entitled to the benefits described in
this Section 2.2.

 

2.2.1       Accrued Salary and Vacation. All salary and accrued and unused
vacation earned through the Termination Date shall be paid to Executive on such
date.

 

2.2.2       Accrued Bonus Payment. The Executive shall receive a lump sum
payment of any actual bonus amount to the extent that all the conditions for
payment of such bonus have been satisfied (other than a condition that Executive
be employed on the date of Payment), and any such bonus was earned and is unpaid
on the Termination Date.

 

2.2.3       Expense Reimbursement. Within ten (10) days following submission to
the Company of proper expense reports by the Executive, the Company shall
reimburse the Executive for all expenses incurred by the Executive in connection
with the business of the Company prior to the Termination Date, consistent with
the Company’s expense reimbursement policy in effect prior to the incurring of
each such expense.

 

2.2.4       Equity Compensation. The period during which the Executive may
exercise any rights (“Exercise Period”) under any outstanding stock options and
shares of restricted stock (or any other equity award, including, without
limitation, stock appreciation rights and restricted stock units) granted to the
Executive under any equity incentive plan or agreement (the “Company Plans”)
shall be extended governed under the terms of such equity incentive plan or
agreement.

 



-3-

 

 

3.INVOLUNTARY TERMINATION

 

3.1          Severance Payment. In the event of the Executive’s Involuntary
Termination, at any time after the expiration of six months from the Effective
Date the Executive shall be entitled to receive an amount equal to six (6)
months of the Executive’s Base Salary which shall be paid according to the
following schedule: (i) a lump sum payment equal to one-fourth of such amount
shall be payable within ten (10) days following the Termination Date, and (ii)
one-fourth of such amount shall be payable within ten (10) days of each of the
three-month, six-month and nine-month anniversaries of the Termination Date (and
in each case no interest shall accrue on such amount); provided, however, that
if Section 409A of the Code would otherwise apply to such cash severance
payment, it instead shall be paid at such time as permitted by Section 409A of
the Code. In addition to the foregoing severance payment, in the event of the
Executive’s Involuntary Termination, the Executive shall be entitled to receive,
within ten (10) days following the Executive’s Involuntary Termination, a lump
sum payment equal to one hundred percent (100%) of (a) any actual bonus amount
earned with respect to a previous year to the extent that all the conditions for
payment of such bonus have been satisfied (excluding any requirement to be in
employment with the Company as of a given date which is after the Termination
Date) and any such bonus was earned but is unpaid on the Termination Date; and
(b) the target bonus then in effect for the Executive for the year in which such
termination occurs, such payment to be prorated to reflect the full number of
months the Executive remained in the employ of the Company; provided, however,
that if Section 409A of the Code would otherwise apply to such cash payment, it
instead shall be paid at such time as permitted by Section 409A of the Code. To
illustrate, if the Executive’s target bonus at 100% equals $120,000 for the
calendar year and the Executive is terminated on October 15th, then the
foregoing payment shall equal $100,000 (i.e., ten (10) months’ prorated bonus at
one hundred percent (100%) with October counting as a full month worked).

 

3.2          Equity Compensation Acceleration. Upon the Executive’s Involuntary
Termination, at any time after the expiration of twelve months from the
Effective Date, the vesting and exercisability of all then outstanding stock
options (or any other equity award, including, without limitation, stock
appreciation rights and restricted stock units) granted to the Executive under
any Company Plans shall be accelerated as to 100% of the shares subject to any
such equity awards granted to the Executive. In addition, the Exercise Period,
under the Company Plans for the purposes of the Executive’s stock options
granted under the Company Plans shall be extended so as to expire on the last
day of the term applicable to such stock option, as measured from the date of
Involuntary Termination.

 

3.3          COBRA. In the event of the Executive’s Involuntary Termination, at
any time after the expiration of twelve months after the Effective Date, if the
Executive timely elects coverage under the Consolidated Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company shall continue to provide to the
Executive, at the Company’s expense, the Company’s health-related employee
insurance coverage for the employee only as in effect immediately prior to the
Executive’s Involuntary Termination for a period of twelve (12) months following
such Involuntary Termination. The date of the “qualifying event” for the
Executive and any dependents shall be the Termination Date.

 

3.4          Indemnification. In the event of the Executive’s Involuntary
Termination, (a) the Company shall continue to indemnify the Executive against
all claims related to actions arising prior to the Termination Date to the
fullest extent permitted by law, and (b) if the Executive was covered by the D&O
Insurance Policy immediately prior to the Termination Date, the Company shall
continue to provide coverage under a D&O Insurance Policy for not less than
twenty-four (24) months following the Executive’s Involuntary Termination on
substantially the same terms of the D&O Insurance Policy in effect immediately
prior to the Termination Date.

 



-4-

 

 

4.FEDERAL EXCISE TAX UNDER SECTION 280G

 

4.1          Excise Tax. If (a) any amounts payable to the Executive under this
Agreement or otherwise are characterized as excess parachute payments pursuant
to Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
and (b) the Executive thereby would be subject to any United States federal
excise tax due to that characterization, then if Executive would thereby be in a
better after-tax position, the Company may elect, in the Company’s sole
discretion, to reduce the amounts payable under this Agreement or otherwise, or
to have any portion of applicable options or restricted stock not vest or become
exercisable, in order to avoid any “excess parachute payment” under Section
280G(b)(1) of the Code.

 

4.2          Calculation by Independent Public Accountants. Unless the Company
and the Executive otherwise agree in writing, any calculation of the amount of
any excess parachute payments payable by the Executive shall be made in writing
by the Company’s independent public accountants (the “Accountants”) whose
conclusion shall be final and binding on the parties. For purposes of making
such calculations, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the required calculations. The Company shall bear all fees and expenses the
Accountants may charge in connection with these services, but the engagement of
the Accountants for this purpose shall be pursuant to an agreement between the
Executive and the Accountants.

 

5.DEFINITIONS

 

5.1          Capitalized Terms Defined. Capitalized terms used in this Agreement
shall have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.

 

5.2          “Base Salary” means the monthly salary of the Executive in effect
immediately prior to the Termination Date.

 

5.3          “Cause” means:

 

(a)the Executive willfully failed to follow the lawful written directions of the
Board of Directors of the Company or Executive’s immediate superior; provided
that no termination for such Cause shall occur unless the Executive: (i) has
been provided with notice, specifying such willful failure in reasonable detail,
of the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such willful failure within thirty (30) days of
receiving such notice;

 

(b)the Executive engaged in gross misconduct, or gross incompetence which is
materially detrimental to the Company; provided that no termination for such
Cause shall occur unless the Executive: (i) has been provided with notice,
specifying such gross misconduct or gross incompetence in reasonable detail, of
the Company’s intention to terminate the Executive for Cause; and (ii) has
failed to cure or correct such gross misconduct within thirty (30) days of
receiving such notice;

 



-5-

 

 

(c)the Executive willfully failed to comply in any material respect with the
Employee Invention Assignment & Confidentiality Agreement, the Employee’s
non-competition agreement or any other reasonable policies of the Company where
non-compliance would be materially detrimental to the Company; provided that no
termination for such Cause shall occur unless the Executive: (i) has been
provided with notice of the Company’s intention to terminate the Executive for
such Cause, and (ii) has failed to cure or correct such willful failure within
thirty (30) days of receiving such notice, provided that such notice and cure
period requirements shall not apply in the event that such non-compliance is of
a nature that it is unable to be remedied; or

 

(d)is convicted of a felony or crime involving moral turpitude (excluding drunk
driving unless combined with other aggravating circumstances or offenses) or
commission of a fraud which the Company reasonably believes would reflect
adversely on the Company.

 

5.4          “Company” shall mean Boston Therapeutics, Inc.

 

5.5          “Involuntary Termination” means:

 

(a)any termination without Cause of the employment of the Executive by the
Company; or

 

(b)any resignation by Executive for Good Reason where such resignation occurs
within one hundred twenty (120) days following the occurrence of such Good
Reason.

 

Notwithstanding the foregoing, the term “Involuntary Termination” shall not
include any termination of the employment of the Executive: (1) by the Company
for Cause; (2) by the Company as a result of the Permanent Disability of the
Executive; (3) as a result of the death of the Executive; (4) as a result of the
voluntary termination of employment by the Executive for any reason other than
Good Reason or (5) following the unwinding of the acquisition of CureDM LLC as
contemplated in Section 5.6 of that certain Contribution Agreement by and
between the Company, CureDM LLC and the members of CureDM LLC dated as of the
date hereof.

 

5.6          “Good Reason” means the occurrence of any of the following
conditions, without the Executive’s written consent:

 

(a)Any act, set of facts or omissions with respect to the Executive that would,
as a matter of applicable law, constitute a constructive termination of the
Executive.

 

(b)The assignment to the Executive of a title, position, reporting structure,
responsibilities or duties that is not a “Substantive Functional Equivalent” to
the title, position, reporting structure, responsibilities or duties which the
Executive had immediately prior to such assignment.

 



-6-

 

 

(c)A reduction in the Executive’s Base Salary or, if applicable, target bonus
opportunity (subject to applicable performance requirements with respect to the
actual amount of bonus compensation earned similar to the applicable performance
requirements currently in effect); provided, however, that this clause (c) shall
not apply in the event of a reduction in the Executive’s Base Salary or, if
applicable, target bonus opportunity as part of a Company-wide or executive
team-wide cost-cutting measure or Company-wide or executive team-wide cutback as
a result of overall Company performance.

 

(d)The failure of the Company (i) to continue to provide the Executive an
opportunity to participate in any benefit or compensation plans provided to
employees who hold positions with the Company comparable to the Executive’s
position, or (ii) to provide the Executive all other fringe benefits (or the
equivalent) in effect for the benefit of any employee group which includes any
employee who hold a position with the Company comparable to the Executive’s
position.

 

(e)A material breach of this Agreement by the Company.

 

The Executive must first give the Company an opportunity to cure any of the
foregoing within thirty (30) days following delivery to the Company of a written
explanation specifying the specific basis for Executive’s belief that Executive
is entitled to terminate employment for Good Reason, and Executive terminates
employment with the Company not later than (30) days following the deadline for
the Company to cure if it fails to do so.

 

5.7          “Permanent Disability” means that:

 

(a)the Executive has been incapacitated by bodily injury, illness or disease so
as to be prevented thereby from engaging in the performance of the Executive’s
duties;

 

(b)such total incapacity shall have continued for a period of six consecutive
months; and

 

(c)such incapacity will, in the opinion of a qualified physician, be permanent
and continuous during the remainder of the Executive’s life.

 

5.8          “Substantive Functional Equivalent” means that the Executive’s
position must:

 

(a)be in a substantive area of the Executive’s competence (e.g., finance or
executive management) and not materially different from the position occupied
immediately prior;

 

(b)allow the Executive to serve in a role and perform duties functionally
equivalent to those performed immediately prior; and

 

(c)not otherwise constitute a material, adverse change in authority, title,
status, responsibilities or duties from those of the Executive immediately
prior, causing the Executive to be of materially lesser rank or responsibility,
including requiring the Executive to report to a person other than the Board.

 



-7-

 

 

5.9          “Successor” means any successor in interest to, or assignee of,
substantially all of the business and assets of the Company.

 

5.10        “Termination Date” means the date of the termination of the
Executive’s employment with the Company.

 

6.EXCLUSIVE REMEDY

 

6.1          No Other Benefits Payable. With the exception of state unemployment
benefits, the Executive shall be entitled to no other termination, severance
compensation, benefits, or other payments from the Company as a result of any
termination with respect to which the payments and benefits described in Section
2 have been provided to the Executive, except as expressly set forth in this
Agreement.

 

6.2          No Limitation of Regular Benefit Plans. Except as may be provided
elsewhere in this Agreement, this Agreement is not intended to and shall not
affect, limit or terminate any plans, programs or arrangements of the Company
that are regularly made available to a significant number of employees or
officers of the Company, including, without limitation, the Company’s stock
option plans.

 

6.3          Release of Claims. The payment of the benefits described in
Sections 3 and 4 of this Agreement is conditioned upon the delivery by the
Executive to the Company of a signed and effective general release of claims as
provided by the Company; provided, however, that the Executive shall not be
required to release any rights the Executive may have to be indemnified by the
Company or as otherwise provided under this Agreement.

 

6.4          Noncumulation of Benefits. The Executive may not cumulate cash
severance payments, stock option vesting and exercisability and restricted stock
vesting under this Agreement, any other written agreement with the Company
and/or another plan or policy of the Company.

 

7.NON-COMPETE; PROPRIETARY AND CONFIDENTIAL INFORMATION

 

During the term of this Agreement and following any termination of employment,
Executive agrees to continue to abide by the terms and conditions of each of the
non-competition agreement (during the term of such Agreement) and the Employee
Invention Assignment & Confidentiality Agreement between the Executive and the
Company.

 

8.ARBITRATION

 

8.1          Disputes Subject to Arbitration. Any claim, dispute or controversy
arising out of this Agreement (other than claims relating to misuse or
misappropriation of the intellectual property of the Company), the
interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by a
sole arbitrator under the rules of the American Arbitration Association;
provided, however, that (a) the arbitrator shall have no authority to make any
ruling or judgment that would confer any rights with respect to the trade
secrets, confidential and proprietary information or other intellectual property
of the Company upon the Executive or any third party; and (b) this arbitration
provision shall not preclude the Company from seeking legal and equitable relief
from any court having jurisdiction with respect to any disputes or claims
relating to or arising out of the misuse or misappropriation of the Company’s
intellectual property. Judgment may be entered on the award of the arbitrator in
any court having jurisdiction.

 



-8-

 

 

8.2          Costs of Arbitration. All costs of arbitration, including
reasonable attorney’s fees of the Executive, will be borne by the Company,
except that if the Executive initiates arbitration and the arbitrator finds the
Executive’s claims to be frivolous the Executive shall be responsible for her
own costs and attorney’s fees.

 

8.3          Site of Arbitration. The site of the arbitration proceeding shall
be in New York City, New York.

 

9.NOTICES

 

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or five (5) business days after being mailed, return
receipt requested, as follows: (a) if to the Company, attention: Chief Executive
Officer, at the Company’s offices at 354 Merrimack Street, #4, Lawrence,
Massachusetts 01843 and, (b) if to the Executive, at the address indicated below
or such other address specified by the Executive in writing to the Company at
13522 Elena Gallegos Place, NE, Albuquerque, NM 87111. Either party may provide
the other with notices of change of address, which shall be effective upon
receipt.

 

11.MISCELLANEOUS PROVISIONS

 

11.1        Heirs and Representatives of the Executive; Successors and Assigns
of the Company. This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and assigns of the Company.

 

11.2        Amendment and Waiver. No provision of this Agreement shall be
modified, amended, waived or discharged unless the modification, amendment,
waiver or discharge is agreed to in writing, specifying such modification,
amendment, waiver or discharge, and signed by the Executive and by an authorized
officer of the Company (other than the Executive). No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

 

11.3        Withholding Taxes. All payments made under this Agreement shall be
subject to deduction of all federal, state, local and other taxes required to be
withheld by applicable law.

 

11.4        Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

11.5        Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Massachusetts, without regard to where the Executive has her residence or
principal office or where she performs his duties hereunder.

 



-9-

 

 

11.6        No Duty to Mitigate. The Executive is not required to seek
alternative employment following termination, and payments called for under this
Agreement will not be reduced by earnings from any other source.

 

11.7.       Section 409A of the Code. To the extent (a) any payments or benefits
to which Employee becomes entitled under this Agreement, or under any agreement
or plan referenced herein, in connection with Employee’s termination of
employment with the Company constitute deferred compensation subject to Section
409A of the Code and (b) Employee is deemed at the time of such termination of
employment to be a “specified employee” under Section 409A of the Code, then
such payments shall not be made or commence until the earliest of (i) the
expiration of the six (6)-month period measured from the date of Employee’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) from the Company; or (ii) the date
of Employee’s death following such separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Employee, including (without limitation) the additional
twenty percent (20%) tax for which Employee would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Employee or
Employee’s beneficiary in one lump sum (without interest). Any termination of
Employee’s employment is intended to constitute a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1. It is intended
that each installment of the payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). It is
further intended that payments hereunder satisfy, to the greatest extent
possible, the exemption from the application of Code Section 409A (and any state
law of similar effect) provided under Treasury Regulation Section 1.409A-1(b)(4)
(as a “short-term deferral”).

 

11.8        Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied).

 

[SIGNATURE PAGE TO EXECUTIVE RETENTION AGREEMENT FOLLOWS]

 

-10-

 

 

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.

 



  Executive         /s/ Loraine Upham   Loraine Upham         Address:        
Boston Therapeutics, Inc.         By:  /s/ Carl W. Rausch     Carl W. Rausch,
CEO

 



 